DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invokes § 112(f) or 112 6th
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 16 discloses limitations that invoke 35 U.S.C. 112 (f) under the analysis described in MPEP 2181. 
3-Prong Analysis:
Prong (A):
In accordance with the MPEP, Prong (A) requires:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

“means for performing”,
“means for transforming”,
“means for determining”,
“means for calculating”,
“means for transforming”,
“means for entropy encoding”,
“means for outputting”.
 Prong (B):
In accordance with the MPEP, Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
Based upon a review of claim 16, the examiner finds that the term “means” is modified by functional language linked by transition word “for” therefore satisfying the Prong (B) of the 3-Prong analysis.
 Prong (C):
‘In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Based upon a review of the claim 16, the examiner finds that “means” do not contain sufficient structure for performing the entire claimed function that is set forth within “means”. 
Therefore, claim 16 invokes § 112(f) or 112 6th.

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. § 112 6th  paragraph/35 U.S.C. § 112 (b), the next step is to determine the corresponding structure, material, or acts as described in the specification.  MPEP § 2181. II.
Adequate disclosure in the specification is required for the claim to be definite under § 112(b)/112 2nd paragraph because the specification forms part of the § 112(f)/112 6th paragraph claim limitation. 
Upon review of the specification, the examiner concludes:
The specification discloses or describes in a way that one of ordinary skill in the art will understand what structure or material the inventor has identified for
“means for performing a prediction process”, 350 of fig. 12,
“means for transforming the residual values”, 354 of fig. 12,
“means for determining matrices”, 354 of fig. 12, 400 of fig. 13,
“means for calculating matrices”, 254 of fig. 12, 402 of fig. 13,
“means for transforming the residual values using the calculated matrices”, 354 of fig. 12, 404 of fig. 13,
“means for entropy encoding”, 358 of fig. 12,
“means for outputting”, 360 of fig. 12, to perform the recited function(s). 

The structure or material clearly linked to the function in the written description. Therefore, such an adequate corresponding disclosure for § 112(f)/122 6th limitation, the claim limitation becomes an confined purely functional limitation, the claim limitations imposed by structure, material or acts and covers all ways of performing a function. 
Since § 112(f) or 112 6th has been invoked, and there is disclosure of corresponding structure that performs the claimed function, therefore, claim 16 is sufficient support and should not have been rejected under 35 USC 112 (b)/ 35 USC 112 2nd paragraph as being indefinite.

Claim Objections
Claims 3-4, 10-11, 18-19, and 25-26 objected to because of the following informalities:  each of variables in the claims, U, V, V’, Y0, Y1, Y2, Y3, Uk, W, U1, Vk, and V1, should be defined. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 7-8, 12, 14-16, 20, 22-23, 27, 29, and 30 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by ZHAO et al. (US 2019/0342580).
Regarding claims 1, 8, and 23, ZHAO teaches an apparatus (fig.4) configured to encode video data, the apparatus comprising: 
a memory configured to store a block of video data ([0021 and 0224]); and 
one or more processors ([0021, 0224], figs. 4 and 7) in communication with the memory, the one or more processors configured to: 
perform a prediction process on a block of video data to produce residual values (435 of fig. 4); 
transform the residual values using a pair of transforms (fig. 5. [0099-0100] DST-7 and DCT-7) to produce transform coefficients (432 of fig. 4, transform residual values are performed in fig. 5, [0188, 0189, and 0195] symmetric transform and anti-symmetric transform) , 
wherein the pair of transforms are a mirror pair of asymmetric transforms ([0098-0099] DST-7 and DCT-7 are a mirror pair of asymmetric transforms as defined in claim 5 of the present invention; where paragraphs [0188, 0189, and 0195] suggest how to form anti-symmetric transforms), and 
wherein to transform the residual values using the pair of transforms, the one or more processors are configured to: 

calculate matrices for each of the pair of transforms from a low- complexity transform (503 or 504 of fig. 5, [0185, 0186, 0208-0210, and 0220-0221]) and the matrices for the low-complexity transform adjustment stage ([0180] apply adjustment stages to a transform in DCT-2 family), and   
transform the residual values using the calculated matrices for each of the pair of transforms to produce transform coefficients (503 or 504 of fig. 3); 
entropy encode the transform coefficients to produce an encoded block of video data; and output the encoded block of video data (445 of fig. 4). 
Regarding claim 16, ZHAO further teaches an apparatus (figs. 2, 4, 5, and 7, wherein encoder 203 of figs. 2 and 4 and processing of transform in figure 5) configured to encode video data, the apparatus comprising: 
means for performing a prediction process on a block of video data to produce residual values (435 of fig. 4); 
means for transforming the residual values using a pair of transforms to produce transform coefficients (432 of fig. 4, coding engine comprises a transformation and quantization, [0098-0101] a pair of transforms. Note: Among the four additional transform types, i.e., DST-7, DCT-8, DST-1 and DCT-5, the most efficiently used transform types are DST-7 and DCT-8. It is noted that DCT-8 is essentially flipping DST-7 basis left and right with sign changes, so DCT-8 and DST-7 may basically share the same transform bases), 

means for determining matrices for a low-complexity transform adjustment stage for each of the pair of transforms (500 of fig. 5, [0012, 0180, 0186]), 
means for calculating matrices for each of the pair of transforms from a low-complexity transform and the matrices for the low-complexity transform adjustment stage (502 and 503 of fig. 5. [0185, 0186, 0208-0210, and 0220-0221]. [0180] apply adjustment stages to a transform in DCT-2 family), 
means for transforming the residual values using the calculated matrices for each of the pair of transforms to produce transform coefficients (503 or 504 of fig. 5, wherein the recursive transform is one of : DCT-2, Hadamard transform, DCT-1, DST-1, DST-2, DCT-3 or DST-3); 
means for entropy encoding the transform coefficients to produce an encoded block of video data; and means for outputting the encoded block of video data (503 or 504 of fig. 5).  
Regarding claims 5, 12, 20, and 27, Zhao further teaches the method of claim 1, wherein the pair of transforms include a DST-7 transform and a DCT-8 transform ([0098-0099] DST-7 and DCT-7).  
Regarding claims 7, 14, 22, 29, Zhao further teaches the method of claim 1, wherein the pairs of transforms include one or more of a horizontal and a vertical DCT-2, a horizontal and a vertical DST-7, a horizontal and a vertical DCT-8, a horizontal DST-7 and a vertical DCT-8, and a horizontal DCT-8 and a vertical DST-7 ([0101] horizontal and vertical transforms).  
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al. (US 2019/0342580) in view of “A fast hybrid Jacket–Hadamard matrix based diagonal block-wise transform”, 4 December 2013, by Moon Ho Lee, Md. Hashem Ali Khan, Kyeong Jin Kimb, and Daechul Park, hereafter “Moon”. 
Regarding claims 2, 9, 17, and 24, ZHAO does not teach wherein a first transform of the pair of transforms is defined by a matrix A and a second transform of the pair of transforms is defined by a matrix B, and wherein the first transform and the second transform are the mirror pair of asymmetric transforms in the case that: 

Moon teaches wherein a first transform of the pair of transforms is defined by a matrix A and a second transform of the pair of transforms is defined by a matrix B, and wherein the first transform and the second transform are the mirror pair of asymmetric transforms in the case that:[AltContent: rect]A =S B R [Wingdings font/0xF3] B =S A R  where R and S are orthogonal involutory matrices (Section 6.1, page 58, equations 35-40, the equation 40 is the same as the claimed equation).
Taking the teachings of ZHAO and Moon together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the mirror pair asymmetric transforms (equation 40) of Moon into the transformation of ZHAO for a better performance can be achieved by using of DCT-II/DST-II compression scheme compared with the DCT-II only compression method.
Allowable Subject Matter
Claim 3-4, 6, 10-11, 13, 18-19, 21, 25-26, and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEI et al. (US 2013/0173679) discloses RECURSIVE TYPE-IV DISCRETE COSINE TRANSFORM SYSTEM.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/            Primary Examiner, Art Unit 2425